Citation Nr: 0629859	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 26, 2000 
for a 10 percent rating for left calf shell fragment wound 
residuals, to include whether there was clear and 
unmistakable error (CUE) in a January 27, 1984, rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claims for a 
compensable rating for left calf shell fragment wounds and 
for a rating higher than 30 percent for post-traumatic stress 
disorder (PTSD).  In September 2002, the Board remanded both 
claims for additional development.  The Board also referred 
to the RO the issue of whether there had been CUE in the 
initial RO decision granting service connection for left calf 
shell fragment wound residuals and assigning a noncompensable 
evaluation.

On remand, the RO increased the PTSD evaluation from 30 to 50 
percent.  Significantly, the veteran and his representative 
had indicated in the November 2000 Substantive Appeal (VA 
Form 9) that they believed that his PTSD symptoms more nearly 
approximated the 50 percent evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See Substantive Appeal, 
Continuation Sheet for Item 10 (received November 21, 2000).  
The veteran has not subsequently indicated dissatisfaction 
with the 50 percent rating that he and his representative 
sought.  Thus, the grant of the requested 50 percent 
evaluation is considered a full grant of the benefit sought, 
and there is no appellate issue regarding the April 2000 
claim for a rating higher than 30 percent for PTSD.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The Board also notes that 
the veteran did not file a notice of disagreement (NOD) as to 
the June 2005 decision granting a 70 percent rating response 
to his subsequently filed claim for a rating higher than 50 
percent for his PTSD.  Therefore, this issue too is not 
before the Board on this appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200. 20.201, 20.302(a) (2005).

In addition, after the RO increased the veteran's left calf 
shell fragment wound residuals rating to 10 percent in its 
July 2003 decision, the veteran and his representative 
indicated in an August 2003 letter and October 2003 VA Form 9 
that they believed a 10 percent evaluation should be assigned 
for his left calf shell fragment wound residuals as of 
November 1983 (the date of the initial service-connection 
claim) based on CUE in the initial January 1984 rating 
decision.  The veteran has therefore indicated that he is 
satisfied with the 10 percent rating but believes that its 
effective date should be earlier based on CUE in the rating 
decision that assigned the initial noncompensable evaluation.  
There is therefore no issue as to the level of the left calf 
shell fragment wound evaluation, AB v. Brown, 6 Vet. App. at 
39, and the Board will address only the issue of an earlier 
effective date for this rating to include based on CUE in the 
January 1984 rating decision.


FINDINGS OF FACT

1.  There is no evidence prior to the April 26, 2000 date of 
the claim for a compensable rating for left calf shell 
fragment wound residuals that an increase in disability had 
occurred.

2.  While there was evidence at the time of the January 1984 
rating decision showing a retained metallic foreign body in 
the veteran's left calf, the evidence at that time also 
showed no debridement, infection, or effects of laceration 
from the gunshot wound, that the veteran returned to duty 
with good healing and no subsequent in-service complaints, 
the lower extremities were normal at separation, and the scar 
was minimal.


CONCLUSIONS OF LAW

1.  There was no CUE in the RO's January 1984 decision 
assigning a noncompensable evaluation for left calf shell 
fragment wound residuals because, although there was some 
evidence supporting a finding of moderate muscle disability 
and a consequent 10 percent rating, there was more evidence 
supporting a finding of slight muscle disability and the 
noncompensable evaluation assigned.  38 U.S.C.A. 
§ 5109A(a),(b) (West 2002); 38 C.F.R. § 3.105(a), 
3.400(b)(2)(i) (2005); 38 C.F.R. §§ 4.54, 4.56, 4.73, 4.118 
Diagnostic Codes 5311, 7805 (1983).

2.  Absent CUE in the RO's January 1984 rating decision, the 
April 26, 2000 effective date for the 10 percent rating for 
the veteran's left calf shell fragment wound residuals was 
the earliest possible effective date because it was the date 
of the claim and there was no evidence showing that an 
increase in disability had occurred prior to that date.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1),(2) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as the initial April 2000 claims in this case 
these that were filed prior to its effective date but were 
finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court discussed both the timing and content of the VCAA's 
notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a post-VCAA Board remand 
followed by readjudication of the claim.  Mayfield, 444 F.3d 
at 1333-1334.  Here, the Board's September 2002 remand noted 
that, in addition to other required development, a remand was 
necessary for VCAA compliance.  After this remand, the RO 
sent a January 2003 VCAA letter and, after the veteran and 
his representative indicated in August 2003 that they were 
challenging the effective date of the 10 percent evaluation 
based on CUE the January 1984 rating decision, the RO sent a 
September 2003 VCAA letter that specifically addressed the 
CUE claim.  Both post-Board remand letters preceded the RO's 
adjudication of the claim on appeal, its September 2003 
statement of the case (SOC).  VA thus cured the timing 
problem by providing appropriate VCAA notification prior to 
adjudication.  Mayfield, 444 F.3d at 1333.

These letters also met the VCAA's requirements regarding the 
content of notification.  Both letters described the VCAA 
generally and VA's duties to notify and assist the veteran 
under this statute.  Both letters also stated: "[T]ell us 
about any information or evidence that you want us to try to 
get for you," and [S]end us the evidence we need as soon as 
possible."  The September 2003 letter also explained in an 
attachment entitled, "What the Evidence Must Show" how the 
veteran could establish that there was CUE in a prior 
determination, and explained in an attachment entitled, 
"What is the Status of Your Claim and How You Can Help" the 
respective responsibilities of VA and the veteran in 
obtaining additional evidence.

The Board also notes Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) recently held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the effective date of the disability, and 
that VCAA notice must include notice regarding the effective 
date to be assigned if benefits are awarded.  Id. at 484, 
488.  The RO did not use the term "earlier effective date" 
in its VCAA letters or other correspondence.  However, the 
veteran and his representative have indicated that they were 
seeking an earlier effective date based on CUE in the RO's 
January 1984 rating decision in letters throughout the appeal 
period, including those of November 2000, December 2000, 
October 2002, and August 2003, as well as the October 2003 VA 
Form 9, and the June 2006 Appellant's Brief.  Therefore, any 
error in not discussing the issue on appeal in terms of an 
earlier effective date is harmless, as the veteran and his 
representative have indicated that they are aware not only of 
the effective date element of a claim, but have specifically 
made the argument that the veteran is entitled to an earlier 
effective date because of CUE in the January 1984 rating 
decision that assigned a noncompensable evaluation.  A remand 
in these circumstances would therefore be superfluous and 
unnecessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Moreover, VA has obtained all relevant records including the 
service medical records (SMRs) and the December 1983 VA 
examination and X-rays that were before the RO at the time of 
the January 1984 rating decision, and there is no indication 
that any other records exist that should be requested or that 
any pertinent evidence was not received.  VA thus complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or its implementing regulations.

Generally, the effective date for an increased rating is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2005).  Where 
the claim was filed within one year of the date that the 
evidence showed an increase in disability had occurred, the 
effective date is the earliest date as of which an increase 
is factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2005).  
Here, however, the evidence showing an increase in disability 
were the May 2000 and January 2003 VA examinations, so the 
veteran is currently receiving the earliest possible 
effective date for his increased, 10 percent rating for left 
calf shell fragment wound residuals, the April 26, 2000 date 
of receipt of claim.

However, 38 C.F.R. § 3.105(a) (2005) provides an exception to 
the above rules-previous determinations that are final and 
binding will be accepted as correct "in the absence of clear 
and unmistakable error."  See also 38 U.S.C.A. § 5109A(a) 
(West 2002).  Thus, such decisions are not final and binding 
where CUE is found.  Moreover, where CUE is established, 
"the prior decision will be reversed or amended."  38 C.F.R. 
§ 3.105(a) (2005).  See also 38 U.S.C.A. § 5109A(b) (West 
2002) ("If the evidence establishes the error, the prior 
decision shall be reversed or revised").  And, for the 
purpose of authorizing benefits, the decision reversing a 
prior decision on the grounds of CUE "has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision."  38 C.F.R. § 3.105(a) (2005).  This 
exception is directly relevant to the present case, as the 
veteran and his representative claim that the RO's initial 
January 1984 rating decision contained CUE and should be 
amended to grant a compensable evaluation for the left calf 
shell fragment wound residuals, which would result in an 
earlier effective date.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2005).

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE claims must be pled with some specificity, but the 
veteran and his representative have met this requirement 
here.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) 
(citing Russel v. Principi, 3 Vet. App. at 315; Damrel v. 
Brown, 6 Vet. App. at 246).  As stated in the June 2006 
Appellant's Brief and elsewhere, the veteran and his 
representative argue that he is entitled to an effective date 
of November 1, 1983, the date of his initial claim for 
service connection for left calf shell fragment wound 
residuals, because the January 1984 rating decision granting 
service connection and assigning a noncompensable evaluation 
contained CUE in that it did not assign a compensable 
evaluation.  Specifically, the veteran and his representative 
note that the only diagnostic code cited by the RO in its 
January 1984 decision was 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1983), applicable to "other scars."  That diagnostic 
code states only that such scars should be rated on 
limitation of function of the part affected.  The veteran and 
his representative argue that the veteran's left calf shell 
fragment wound residuals were more properly evaluated under a 
diagnostic code applicable to muscle wounds and that this 
would have resulted in a compensable evaluation.  While the 
veteran and his representative are correct that the RO should 
have applied a diagnostic code in addition to DC 7805 because 
DC 7805 indicates that the rating should be made based on the 
limitation of the part affected, they are incorrect that such 
analysis would have resulted in a higher rating.  As a 
finding of CUE requires that an error must be of the sort 
that had it not been made the outcome would have manifestly 
changed the outcome, there is no CUE in the January 1984 
rating decision, for the following reasons.

At the time of the veteran's claim, 38 C.F.R. § 4.54 (1983) 
provided for four grades of the severity of disabilities due 
to muscle injuries: "slight, moderate, moderately severe, 
and severe."  38 C.F.R. § 4.56(a) (1983) is entitled, 
"Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma."  This regulation defined slight or 
insignificant disability of muscles as follows: the type of 
injury was a simple wound of muscle without debridement, 
infection, or effects or laceration; the history and 
complaint were service department record of a wound of slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; objective findings were minimum scar, slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Moderate disability of the 
muscles was defined as follows: through and through or deep 
penetrating wounds of relatively short track by a single 
bullet or small shell or shrapnel fragment, history and 
complaint were service department record or other sufficient 
evidence of hospitalization in service for treatment of the 
wound, record in the file of consistent complaint on record 
from the first examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  The objective 
findings were entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.54 (1983) stated 
that the cardinal symptoms of muscle disability were 
weakness, fatigue-pain, and uncertainty of movement, and the 
cardinal signs of muscle disability were loss of power, 
lowered threshold of fatigue and impairment of coordination.

38 C.F.R. § 4.73, DC 5311 (1983) provided that slight 
impairment of the muscles of the calf warranted a 
noncompensable evaluation, moderate impairment warranted a 10 
percent evaluation.

The records before the RO in at the time of its January 1984 
decision were the SMRs and the December 1983 VA examination.  
The only treatment note regarding the gunshot wound was a 
January 1967 note stating that "this man received a 
penetrating wound of the left calf muscle," the "wound was 
probed, finding no particles - cleaned and dressed."  The 
treatment was that the dressing was to be changed twice per 
day and an antibiotic administered for five days.  There are 
notations for the following five days indicating that this 
was done, and no further notations regarding treatment of the 
wound.  The March 1969 separation examination indicated that 
the lower extremities were normal, and there were no 
abnormalities noted other than a right ankle scar that had 
also been noted on the March 1965 enlistment examination.  
The December 1983 VA examination stated regarding the left 
leg that there was a two centimeter faded, non-tender, well-
healed scar on the posterior lower leg.  The scar was almost 
invisible and there were no foreign bodies palpated.  A left 
leg X-ray showed a 7 millimeter oblong metallic foreign body 
in the soft tissue of the calf laterally and posteriorly with 
no other abnormality.

Based on the above, the veteran and his representative argue 
that the presence of a foreign body and impairment of the leg 
function warranted a finding at that time under the 
applicable regulations that the veteran had a moderate left 
calf muscle injury, resulting a 10 percent evaluation.  The 
Board finds, however, that the these facts do not warrant a 
finding of CUE.  While "no retained metallic fragments" is 
listed in the "slight" category of 38 C.F.R. § 4.56 (1983), 
the regulation's title indicates that this is merely one of 
the factors to be considered in evaluating residuals of 
gunshot wounds to the muscle and the presence of a foreign 
body is not dispositive as to the severity of gunshot wound 
residuals.  Moreover, the other facts indicate that the 
January 1984 decision is not one as to which reasonable minds 
could only conclude that it was fatally flawed when made.  
There were many factors indicating that the wound was slight 
according to the then applicable version of 38 C.F.R. § 4.56.  
The wound was cleaned and dressed but there was no evidence 
of debridement infection or effects of laceration, all of 
which make the type of injury slight rather than moderate.  
Moreover, the SMRs indicate that the treatment was brief and 
that the veteran returned to duty, that there was healing 
with good functional results and no complaints of cardinal 
symptoms of muscle injury or painful residuals, as there were 
no subsequent treatment records and the separation 
examination was normal; the history and complaints were thus 
indicative of slight rather than moderate disability.  As to 
objective findings, they were also more indicative of slight 
rather than moderate disability, as there was an almost 
invisible, i.e., minimum scar, no evidence of fascial defect 
or atrophy or impaired tonus or impairment of function.  In 
addition, the wound was described as "penetrating" but not 
"through and through" or "deep penetrating," so a finding 
of moderate disability was not required under 38 C.F.R. 
§ 3.56(b) (1983).

In sum, while there were some facts before the RO that could 
have supported a finding of moderate disability and therefore 
a compensable evaluation under 38 C.F.R. § 4.73, DC 5311 
(1983), there were far more facts supporting a finding of 
slight disability.  Thus, there was no CUE in the RO's 
decision to assign a noncompensable evaluation, as the 
noncompensable evaluation was a reasonable one based on the 
facts before the RO under then-applicable law.  The veteran's 
claim for an effective date earlier than April 26, 2000 for 
his left calf shell fragment wound residuals based on CUE in 
the January 1984 rating decision must therefore be denied.  
38 C.F.R. § 3.400(o)(1),(2) (2005).


ORDER

The claim for an effective date earlier than April 26, 2000 
for a compensable evaluation for left calf shell fragment 
wound residuals, to include whether there was CUE in the RO's 
January 27, 1984, rating decision must be denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


